F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit

                                                                         NOV 29 2000
                    UNITED STATES COURT OF APPEALS
                                                                     PATRICK FISHER
                                                                              Clerk
                                 TENTH CIRCUIT



    AMIN ABDUS SALAAM,

         Plaintiff-Appellant,
    v.                                                 No. 00-2113
                                                (D.C. No. CIV-99-1186-BB)
    CORRECTIONS CORPORATION OF                          (D. N.M.)
    AMERICA; TORRANCE COUNTY
    DETENTION FACILITY; JUAN
    IBARA, Employee, Torrance County
    Detention Facility; RAMIRO
    RODRIGUEZ, Employee, Torrance
    County Detention Facility, in their
    individual and official capacities,

         Defendants-Appellees.


                            ORDER AND JUDGMENT *


Before BRORBY, KELLY, and LUCERO, Circuit Judges.




*
      The case is unanimously ordered submitted without oral argument pursuant
to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
      Amin Abdus Salaam, a prisoner appearing pro se, appeals the dismissal of

his civil rights complaint filed pursuant to 42 U.S.C. § 1983 seeking damages and

injunctive relief arising from his treatment in the prison classification system

after he was transferred from the District of Columbia to a private facility in

New Mexico. He also appeals the district court’s denial of his request for

appointment of counsel. 1 Exercising jurisdiction pursuant to 28 U.S.C. § 1291,

we affirm.

      Because the district court did not specifically state whether it dismissed

Salaam’s § 1983 claims under 28 U.S.C. § 1915(e)(2)(B)(i) as “frivolous” or

under § 1915(e)(2)(B)(ii) for failure to state claims for which relief may be

granted, we conduct a de novo review of the dismissal order. See Perkins v.

Kansas Dep’t of Corrections, 165 F.3d 803, 806 (10th Cir. 1999). In determining

whether dismissal is proper, we accept the allegations of the complaint as true and

construe the allegations, along with reasonable inferences to be drawn from them,

in the light most favorable to the plaintiff. Id.

      After a review of the complaint, the accompanying materials, and filings

on appeal, we find no error in the district court’s determination that Salaam had

no due process right to a particular classification and that his allegations did not


1
       Salaam has not appealed the district court’s denial of injunctive relief or
order directing Salaam to file an amended complaint specifying the factual basis
for his claim of retaliatory price increases.

                                         -2-
support an equal protection claim. Under the Due Process Clause, a change in

“an inmate’s prison classification ordinarily does not deprive him of liberty[ ]

because he is not entitled to a particular degree of liberty in prison.” Templeman

v. Gunter, 16 F.3d 367, 369 (10th Cir. 1994); see also Sandin v. Conner, 575 U.S.

472, 484 (1995). With regard to Salaam’s due process claim, we conclude that

his allegations, even if true, do not “present a dramatic departure from the basic

conditions of” his sentence and confinement. Sandin, 575 U.S. at 485. Because

Salaam has not alleged the violation of a liberty interest, we conclude the district

court properly dismissed the due process claim.

      Concerning his equal protection claim, Salaam alleges disparate treatment

because of his “geographical origin” as a “D.C. Prisoner[].” R., Doc. I at 5.

Because he has not alleged that “defendants treated him differently because of

any suspect classification,” he “therefore must prove that the distinction between

himself” and inmates from places other than the District of Columbia “was not

reasonably related to some legitimate penological purpose.”        Templeman , 16 F.3d

at 371 (citing Turner v. Safley , 482 U.S. 78, 89 (1987);     City of Cleburne v.

Cleburne Living Ctr. , 473 U.S.432, 440 (1985)).     He fails to do so.

      Defendants provided their reasons for the placement decisions in a response

to Salaam’s grievance:

            Our decision was based upon your own past behavior. . . . You
      were involved in a staff assault at the NE Ohio facility. Also, you

                                          -3-
      have a disciplinary report for possession of a knife in your file.
      Furthermore, it is quite obvious from your crime and length of
      sentence imposed that our decisions were appropriate.

             Our actions of placing you in segregation were founded on the
      legitimate penalogical interest of ensuring that a potentially violent
      inmate did not have the opportunity to assault or possibly severely
      injure a staff member or another inmate.

R., Doc. 11, Ex. 2 (Memorandum). It is evident that defendants’ classification

decisions were related to a legitimate penalogical purpose and, accordingly,

dismissal was the appropriate disposition of Salaam’s equal protection claim.

      As a final matter, we turn to Salaam’s assertion that the district court erred

in denying his motion to appoint counsel. “We review the denial of appointment

of counsel in a civil case for an abuse of discretion.” Rucks v. Boergermann,

57 F.3d 978, 979 (10th Cir. 1995). In considering whether to appoint counsel, the

factors the district court should take into account include “‘the merits of the

litigant’s claims, the nature of the factual issues raised in the claims, the litigant’s

ability to present his claims, and the complexity of the legal issues raised by the

claims.’” Id. (quoting Williams v. Meese, 926 F.2d 994, 996 (10th Cir. 1991)).

Because Salaam’s claims lack merit, the district court did not abuse its discretion

in denying the motion to appoint counsel.




                                          -4-
AFFIRMED.   The mandate shall issue forthwith.



                                   Entered for the Court



                                   Carlos F. Lucero
                                   Circuit Judge




                             -5-